Citation Nr: 0824423	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-26 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee instability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee limitation of motion disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from August 1978 to 
September 1980.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision issued by the Department of Veterans (VA) 
Affairs Regional Office (RO) in Oakland, California that 
granted service connection for left knee limitation of motion 
with pain and for left knee instability; the RO assigned a 10 
percent evaluation for each left knee disability, effective 
from the date of the claim.

The appellant has appealed the initial ratings that were 
assigned to the left knee disabilities when service 
connection was granted.  The appellant is thus asking for a 
higher rating for each left knee disability effective from 
the date service connection was granted.  Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In his August 2005 VA Form 9, the appellant requested a 
Travel Board hearing; the requested hearing was scheduled for 
June 24, 2008.  Prior to that hearing date, the appellant 
cancelled his request for a Travel Board hearing.  
Accordingly, his hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  There is no evidence of ankylosis of the left knee.

2.  There is no evidence of dislocated semi-lunar cartilage 
with frequent episodes of "locking", pain and effusion into 
the left knee joint.

3.  The appellant has not had left knee replacement surgery.

4.  Moderate lateral instability has not been clinically 
demonstrated in the left knee.

5.  There is clinical evidence of left knee arthritis, with 
crepitation, complaints of pain and pain on use and a 
functional limitation of extension to 15 degrees.

6.  Left knee functional loss is equated to flexion of no 
worse than 105 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the left knee ligamentous instability disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2007); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

2.  The criteria for an initial separate evaluation of 20 
percent, but no more, for the left knee limitation of motion 
disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5261 (2007); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant's increased rating claims arise from his 
disagreement with the initial evaluation following the grants 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for either 
left knee increased rating claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA 
obtained the appellant's VA outpatient medical records.  The 
appellant was afforded VA medical examinations.  He was also 
afforded the opportunity to provide testimony at a Board 
hearing, but he cancelled the scheduled hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The RO did advise the appellant of 
such information in September 2007, and the entire period 
from the date of service connection until the present is 
under appellate review.  The appellant was also provided with 
notice as to the clinical findings needed for higher 
evaluations, as well as the assistance VA would provide.  
Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the medical evidence of record indicates that the 
appellant was seen in a VA outpatient orthopedic clinic in 
August 2004; he complained of left knee pain with 
intermittent swelling and discomfort.  He denied experiencing 
instability.  On physical examination, there was no swelling 
of the left lower extremity.  The appellant walked with a 
fluent gait.  He was lacking 10 degrees of flexion compared 
to the right knee.  He demonstrated full extension.  The 
appellant had pain at the extremes of motion and he had 
crepitus with motion.  The quadriceps strength was good and 
the appellant was neurovascularly intact.  On valgus 
stressing, he had five degrees of motion.  There was no joint 
line tenderness.  Radiographic examination revealed joint 
space narrowing with osteophytes at the tibial spine and the 
patella.  The clinical assessment was mild arthritic changes.

The appellant underwent a VA medical examination in September 
2004; he complained of constant pain aggravated by activity.  
The appellant stated that he had not had to miss any work 
days due to his left knee and that he was able to perform all 
of his regular duties.  He reported swelling once or twice a 
week and an occasional sensation of instability.  He also 
denied any locking, recurrent dislocation or subluxation.  On 
physical examination, the quadriceps muscles appeared to have 
symmetric bulk and strength.  There was mild tenderness along 
the joint line.  No effusion was present.  There was weakness 
of the medial collateral ligament; there was approximately 
five degrees of excess motion with a positive anterior drawer 
test.  The appellant demonstrated a left knee range of motion 
from zero to 120 degrees; motion was accomplished with pain 
at the extreme of flexion.  The examiner opined that the 
appellant would experience an additional 5 to 10 degrees of 
flexion and extension with repetitive use and flare-ups.  
With extreme repetitive use, the examiner estimated an 
additional loss of 5 degrees of extension and flexion.

The appellant sought VA medial treatment for complaints of 
left knee pain in November 2004; it was noted that there was 
basically no change in his condition and that he was 
scheduled to start physical therapy the next month.  A 
December 2004 physical therapy consultation note indicates 
that the appellant's ambulation was unremarkable.  The 
appellant had some quadriceps weakness.  There was mild 
swelling of the left knee.  The appellant exhibited a range 
of motion from zero degrees of extension to 110 degrees of 
flexion.  At the end of that same month, the appellant denied 
experiencing left knee pain and he denied having pain 
aggravated by the instructed exercises.  He reported riding 
his bike regularly.  A May 2005 orthopedic clinic note 
indicates that the appellant complained of mild pain and that 
he had some instability.  He was to receive a stabilizing 
brace for his left knee.

The appellant underwent another VA medical examination in 
March 2006; he complained of pain in his left knee, as well 
as some weakness and lack of endurance.  He also reported 
that his left knee would buckle and that he had to use a 
brace for activities.  The appellant stated that he 
experienced flare-ups that were improved by rest and pain 
medication.  He said that he had not been prescribed any bed 
rest during the previous year.  On physical examination, the 
appellant walked with a slight limp.  There was no swelling 
or effusion.  There was mild joint line tenderness.  The 
appellant exhibited left knee range of motion from zero to 
120 degrees.  There was mild patellofemoral crepitus.  Muscle 
power was 5/5 and there was instability of the knee.  The 
examiner noted that appellant showed no decrease in his range 
of motion with repeated movements.  

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between zero degrees and 10 
degrees.  A 40 percent evaluation requires that the knee be 
fixed in flexion at an angle between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The 
appellant does not have any left knee ankylosis.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  However, there is no 
objective clinical evidence of dislocated cartilage, with 
frequent episodes of "locking," or effusion into the knee 
joint.  

Therefore Diagnostic Codes 5256 and 5258 are not for 
application.  In addition, the appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

The appellant has been assigned an evaluation of 10 percent 
under Diagnostic Code 5257 for left knee instability.  The 
medical evidence of record does not demonstrate the 
occurrence of any left knee subluxation.  Although medical 
evidence shows that the appellant has some left knee 
instability, none of the evidence demonstrates that this 
instability is more than slight.  Thus, a moderate condition 
has not been clinically demonstrated by the evidence of 
record and a 20 percent evaluation is not warranted for the 
left knee laxity/instability.

However, the VA General Counsel has issued a precedential 
opinion (VAOPGCPREC 23-97) holding that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003-5010 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  Thus, the RO assigned a separate initial rating 
of 10 percent for left knee pain and limitation of motion.  

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has demonstrated 
some limitation of extension (two degrees) in the left knee.  
The appellant has also demonstrated some limitation of 
flexion in the left knee.  His left knee flexion, as 
reflected in the clinical evidence, was limited at worst to 
110 degrees with pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion and slight loss of extension, and which is 
expected during flare-ups or with increased use, and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, crepitation and 
chronic pain was reported in the left knee.  No muscle 
atrophy has been demonstrated in the left leg.  There is no 
clinical evidence of any muscle spasm.  The objective medical 
evidence does show findings of slight limitation of motion in 
the left knee, as well as complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability.  
In addition, the September 2004 VA examiner opined that on 
extreme repetitive use, the appellant was expected to 
experience an additional loss of extension and flexion of 15 
degrees each at most.  Thus the appellant could theoretically 
experience a range of motion limited to 15 degrees of 
extension and 105 degrees of flexion.  

A noncompensable (zero percent) rating is warranted if 
flexion is limited to 60 degrees.  A 20 percent evaluation 
for limitation of motion of the knee is assigned where 
extension is limited to 15 degrees.  A 30 percent evaluation 
for limitation of motion of the knee is assigned where 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Thus, a 20 percent 
evaluation is warranted for the left knee disability based on 
some limitation of extension - namely limitation of the 
ability to extend the left knee beyond 15 degrees due to pain 
with heavy use.  However, the evidence of record does not 
support a rating in excess of 20 percent for the left knee 
arthritis disability as the requisite limitation of extension 
to 20 degrees has not been shown, even when taking into 
consideration pain. 

It is again noted that a separate left knee rating has been 
assigned based on the limitation of functional ability due to 
pain during flare-ups and increased use and the limitation of 
motion, and the complaints of pain that have been clinically 
documented over the past few years.  (X-rays have confirmed 
arthritic changes.)

Notwithstanding the above discussion, ratings in excess of 
the above-assigned 10 and 20 percent schedular evaluations 
for the appellant's left knee disability may be granted when 
it is demonstrated that the particular disability presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that either one of the appellant's 
service-connected left knee disabilities addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for knee disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any post-service hospitalization 
for his service-connected left knee, and he has not 
demonstrated marked interference with employment.  In fact, 
the appellant stated during the course of this appeal that he 
had not missed any time from work because of his knee 
conditions.

There is no objective evidence of any symptoms due to the 
appellant's service-connected left knee disabilities at issue 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
knee instability or subluxation; however, the evidence 
supports the award of a separate initial 20 percent rating, 
but not more, based on arthritis and some limitation of 
extension.

Because this is an appeal from the initial ratings for the 
left knee disabilities, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability for either condition 
and, therefore, does support not the assignment of a staged 
rating for either left knee disability at any time.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

An initial evaluation of 20 percent, but not more, for the 
appellant's left knee disability with limitation of motion 
and pain is granted, subject to the law and regulations 
governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for the 
appellant's left knee instability is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


